Ludeling, C. J.
This is an action to revive a judgment upder the, act of 1853.
The defendant avers that she was not legally cited, and that she never, signed, nor authorized any one to sign ior her, the obligation sued upon.
The record shows that she was legally cited. It is therefore unnecessary to decide whether, in an action of this kind, the irregularity of the original proceedings on account of a want of citation, can be-inquired into. The second grounds should have been urged and established beiore judgment.
The object >of this proceeding is merely to keep in force the judgment rendered in 1859 by interrupting prescription. Acts of 1853, Ray’s Revised Statutes, section 2813. The verity of the obligation sued on is established by the original judgment — it is res judicata.
' It is therefore ordered that the judgment of the district court be affirmed, with costs of appeal.
Mr. Associate Justice Howell recused.